Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 1 of 26
Case 7118-0\/~10204 Document l filled 11!02!18 Page 1 of 26

UNITED S'I`ATES DISTRlC'l` COURT
SOUTHERN DISTR{CT OF NEW YORK

 

 

SAMUEL INDLG, MEIR KAHANA, and
ROBERT KLEIN,
plamwf`?’ Case`No.: lS»ov~10204
""3‘”`""“' COMPLAINT
THE VILLAGE OF POMONA, BRETT `
YAGBL, LOUIS ZUMMO, LEON HARRlS, JURY TRIAL DBMANDED
and DORIS ULMAN,
Defendan!s.

 

 

 

 

.Plaintiffs Samuel lndjg, Meir Kalaana, and Robert Kle`m, for their Comp`laint against
Dei"endants the Village of Pomona (the “Village”), Brett Yagel (“Yagel” or the “Mayor"), Louis
Zommo (“Zummo”), Leon Harr'is {“Harris”), and Doris Ulman (“Uln‘ran”), allege as follows:

NATURE OF THE ACTION

l. This action seeks to hold accountable a village government thoroughly rotted with
bigotry. The deeply disturbing facts alleged herein Were uncovered in a whistleblower complaint
to the New Yorl< Division of Human Rights and a months-long investigation by counsel

2. "t`he Mayor and Deputy Mayor, the Building Inspector, thc Village attorney and
other leaders in the Village of Pomona, Rockland County, have orchestrated a campaign of
harassment and exclusion against Orthodox lewish residents Defeodants have turned Pornona’s
local government against a discrete religious minority, weaponizing local code enforcement and
zoning laws to target Otthodox Jews for disparate treatment, While conspiring to deny basic
municipal services to them Defendants’ thinly~veiled agenda is olear: to make life intolerable

for current Oithodox residents of Pomona, and in the long term, to deter more of “them” or

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 2 of 26
Case 7:18-cv-10204 Docurnent 1 Fiiecl ll/OZIlS Page 2 of 26

"those people” (as the Mayor derisively refers to Orthodox Jews) from moving to the
community

3. lodge Colteen lvchahon, in an unrelated case, explained the danger and harm ot`
intentional government discrimination: “a government that sets out to discriminate intentionally
. . . Will rarely if ever fail to achieve its pnrpose.” The Villnge has harnesscd the power of a
municipal authority to harass its Orthodox lewish residents -» and it has achieved that invidious
purpose

4. This shocking “agenda against Jewish residents" of Pomona Was recently exposed
in a bornbshell report by an investigator from the New Yorl< State Division of tiernan Rights.
Plaintit"t`s Samnel Indig, `lvleir Kahana, and Robert Klein are among the many victims of this
agenda against lewish residents

5. Plaintiffs are all residents of Pornona, living in single family homes on properties
of one~acre or more In this action, Plaintift`s seek damages for the illicit discriminatory
treatment they suffered, as Well as injunctive relief to prevent further such misconduct, and
ultimately to ensure that Det`enclants respect the fundamental constitutional right of equal
treatment under the law for all residents of Pornona.

6. Fonnded in 196?, Pomona is a small village in Roclcland County with a growing
population Ovcr the past decade, and more so in the last five years, Hasidic and other Onhoclox
lews have moved to Pornona from neighboring communities Defendant Yagel was elected a
Village trustee in 2007 on a platform of opposing the establishment of an Orthodox rabbr'nical

college in Pomona. lie has served as Mayor since 2011.

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 3 of 26
Case 7:18»<:\/»1020¢1 Docu:nerit 1 filled 11/02/18 Page 3 of 26

7. 'l`hc Village, acting at the direction of Yagel and Harris, and with the assistance of
Building lnspector Zninmo, and Viliage attorney Ulinan, have sought to prevent the increase of
chish residents

8. Delcndants have employed a range of discriminatory techniques to achieve their
unlawful agenda ~ l) enacting unconstitutional new zoning laws and practices; 2) pretextual
delays and denials of permits and certificates of occupancy to lewish homeowners and
developers; 3) harassing real estate brokers (and their customers) known for selling to Orthodox
cli.ents; 4) targeting lewish»owned residences for selective enforcement of code violations »~ for
exainple, executing prc-dawn Saturday morning ticketing blitzes (_rcfeired to by Yagei as “shul
patrols”); and 5) accepting and encouraging deranged and blatantly anti-seinitic “coinplaints”
from non_jewish residents as legitimate justifications for intrusive inspections and harassment
(c.g., complaints referring to Grtltodox laws as “Corporation membcrs” and prayer groups as
business meetings and “the people living on the liill").

9. For several years, Plaintiffs have observed anecdotal examples of such unfair
treatment of Grtliodoa laws by the Village authorities For example, Plaintiffs have been
subjected to discriminatory ticketing for minor and often odd alleged code violations - relating to
issues such as dog waste (without owning a dog); leaf disposal tickets (vvith far worse violators
on the same block left nnticketed); and a ticket for a ’l`oys ‘R’ Us pool ~ when similarly-situated
non~lewish residents have not been ticketed for thc same infractions

l{i` lndeed, before the influx of Orthodo'x Jewisit residents, Pomona did not engage in
routine enforcement of minor code issues at all. `Bnt as the lewish community has grown, the
Village enlisted Building inspector Zummo »- and later deputized a special code enforcer ~ to

target and harass Ortliodox Jewisli residents With discriminatory ticketing

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 4 of 26
Case 7:18~0\/~10204 Document l Fi!ed 11/02/18 Page 4 of 26

tl. Piaintiff Robert Kiein is an elected member of the Vi]iage board of trustees But
even this has not shielded him from Defendants’ discriminatory treatment Quite the contrary, he
has been targeted by the Viliage with denials of construction permits (claiming that his new
plans were lost and falsely ciairning that the construction was not in conformity with aider pfans)
and subjected to serial unjustified stop Work orders that have made it impossible for him to
complete construction on his horne

12. Even worse, Mr. Klein has been treated as a second~class member of the board of
trustees Yagei has denied him a key to the \/’iiiage offices that other non»Jewish board members
have, and has withheld records from him that are necessary to perform his duties A year after
his eiection, the Village has refused to update its Website to include Mr. Kiein in the list of
trustees

`_E 3. Recent revelations have confronted that Piaintift’s’ experiences are not one»off
incidents of unfair treatment, but part and parcel of Defendants’ deliberate agenda of
discrimination against Orthodox Jews. F indings by Federal District Judge Kenncth M. Karas in
a lawsuit by a rabbinicai coliege, and facts uncovered in the Division of H`iiinan Rights
investigation sparked by the whistleblower complaint of a former Village empioyee, have iaid
bare the discriminatory animus underlying Def`endants’ mistreatment of Plaintiffs and other
Orthodox lewish residents

14. Both Det`endants Yagel and Uirnan have already been found by Jtldge Karas to
have intentionally engaged in an effort “to thwart the spread of the Orthodox/Hasidic Jewish
community into the Village.”

15. More recently, a report issued by the New York Division of Human Rights (the

“Hninan Rights Report”), in June 2018, shows that Defendants’ agenda against Orthodox Jews

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 5 of 26
Case 7:18~<:\/»;1.020¢1 Document it titled 11/02/18 Page 5 or 26

extended much further »~ to the general population of Orthodox Jewish families The Human
Righrs Report is the result of a whistleblower complaint fried by l\ioreen Shea, a non~}ewish
former Depnty Clerk in the office of the Viliage Clerk, who objected to the discriminatory
treatment of Orthodox Jewish residents - and was fired for that reason

16. i\/ls. Shea revealed to the Homan Rights Division what she described as
_Defendants’ “hidden agenda against [] jewish residents,” stating in stark terms: “IY anyone dares
tell me there is rtc religious discrimtrmtr`on in the Villaga ofPomcna, they have not worked a

day in the building departmant.”

17. Sonte of the more troubling examples of discriminatory animus described by MS.
Shea in the Huinan Rights Report ~ and the testimony of other victims and municipal officials
who Werc prompted to come forward by her whistle-blowing -~ include the following

¢ Mayor Yagel routinely referring to Orthodox laws in the Viliage office with
open hostility as “Them” or “Those People.”

¢ Mayor Yagel confronting a long~time village resident who had sold her home,
and demanding to know if she had sold the property to one of “T!zem.”

¢ Mayor Yagel chastising Ms. Shea for talking ivit‘n a Jewish developer,
Avroh_om Manes, who is also a Viilage resident, and instructing her that she
should have “very little conversation With ‘t?zr)se £ypes.”’

v Mayor Yagel suggesting that Ms. Shea place pork rinds on the public counter
of the village clerk’s office to deter the growing Orthodox Jewish population
seeking access to municipal services

- 'l`he Viliage building inspector, Louis Zumrno, admitting to the Human Rights
Division that he mocked Orthodo)r Jewish residents in the course of
performing his official dutics, through “comical” imitations of their manner of
taiking, while disparaging them as “carrying on” when they were denied
services

¢ Building lnspector Zummo advising the village zoning board not to issue a
construction permit to Plaintiff Robert Kiein to build a basement because it
would be “just like them" to then use it as an illegal apartment

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 6 of 26
Case '?:lS~cv»iOZO¢l Docu:nentl filled 11/02/16 Page 60i26

v Bui_lding lnspcctoi' Zun‘nno refusing to issue a permit requested by an
Ortl'iodox Jewish family to accommodate his two severely disabled children -
and commenting “inaylie he should stop having children”.

o Orthodox lewisli residents facing arbitrary and unjustified delays in the
issuance of building permits and certificates of occupancy - a fact attested to

by a non~.lewish village tinstee, lan Banks, who spoke to the Hurnan Rights
'Division investigators

~ Viliagc Attorney Doris Ulinan admitting to Mr. Manes and his attorney in
another action, on or about J`uly 19, 2018, that “certain residents’ lives were
made misei'able by the discriminatory actions ot' people working for the
Village,“ and attempting to justify tier involvement with the excuse that, “it's
my job to represent l\flayor Yagel,” when in fact she represents the Village,
including its .lewish residents

¢ Tlie Villag,e government “target{ing] the Jewish community for disparate
treatinent” through “selective ticketing of lewish residenccs” and prayer
gatherings

18. Ms. Shea alleges that her refusal to participate in such discriminatory treatment of
Ort`nodox .Iewish residents led Dei`endant Yagel to retaliate against her. ln a shocking exainple,
Ms. Shea alleges that Mayor Yagel referred to her as a “ch Lover” ~ an accusation that was
reported to 'i`rustee Banl<s at the tiine (Mr. Banks confirmed that Ms. Sliea contemporaneously
reported this slur to him prior to her termination). Ms. Shea was ultimately terminated when she
refused to heed Yagel’s instructions to “stop being too cooperative with lewish rcsldents.”

l9. The littman flights Division found “probable cause to support” Ms. Shea’s
allegations and has taken the unusual step ot ordering the matter to proceed to a public hearing
before an administrative law judge

20, Plaintiffs respectfully aslc. this Court to put an end to Defendants’ discriminatory
practices once and for all and to restore the rule of law to the Villagc of Poniona_

THE PARTIES
21, Plaintiff Sainuel indig is a resident of Poinona and is an Orthodox lew. On the

instructions of Yagel and Ulman, Mr. lndig has been denied permission to complete grading

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 7 of 26
Case 7;18-€\/~10204 Doet:tnent l titled 11!02)'13 Page 7 ot 26

work ennis backyard that the building inspector initially approved As a resalt, lie is left with an
unsafe siope in his backyard, creating a risk ot` mud slides and serving as a breeding ground for
mosqnitos and ticks.

22. .Plaintiff Meir Kaiiana is a resident ofPomona and is an Orthodox Jew. Mr.
Kahana has been targeted by Det`endents for discriminatory code enforcernent, including a ticket
he received for a Toys ‘R’ Us pool he temporarily placed in his yard and a warning notice for
dog waste, though he has no dog.

23. Plaintiff Robert Kiein is a resident of Pom.ona and is an Or“rtiodox icw. Mr. Klein,.
is also a member of the Viliagc board of trustees H.owever, Mr. Kiein’s election to the board
has not Siiielded him from the same religions-based discrimination the other Plaintiffs have
suffered, including discriminatory ticketing for supposed leaf disposed violations, and deniai of
construction permits that have prevented him for years from completing renovations to his house

24. Defendant the Vill.ag,e of Pornona is a municipal corporation formed pursuant to
thc laws of tire State of New Yorlc, iocated in Rocl<land Connty and in this judicial district

25. Defendant Bret Yagel is a resident of Pornona and has served as the Mayor of the
Viliage since ZOi l, when tie was elected on a platform of curtailing the growth oftiie Ortltodox
iewish community in Poniona.

26. Defendaot Loiiis Zurnmo is the Bniiding Inspector ot` the Viiiage.

27. Det`endant Leon Han‘is is a resident of Poinona and is tire Deputy Mayor of the
Viliage.

28. Defendant Doris Uiman is a resident of Pontona and has served for decades as the

Viliag,e attorney ln another iawsuit in this Court, Judge Karas found that Ulman authored local

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 8 of 26
Case 7:18-cv»lt)204 Docurnent 1 Fited 11102/18 Page 8 ot 26

ordinances that were intended to discriminate against Orthodox Jews by preventing a rabbinicai

seminary from entering the community

JUR¥SDICTION AND VENUE

29. This suit is brought pursuant to 42 U.S.C. § 1983 and § 1988 et sect based en
Defendants discrimination against Plaintift`s on the basis ot` their religion in violation of the
Fourteenth Arnendment to the United States Constitution. Accordingly, this Court has subject
matter over this case pursuant to 28 U.S.C. § 1331 and § 1343(3).

30. In addition, this Court has supplemental jurisdictionl under 28 U.S.C. §§36?(21)
over Plaintiffs’ state law claiins.

31. Venne is proper in this district under 28 U.S.C. §i391(b) in that all claims arose
in this district

£§i_lf.l__.__.W._T_§
A. Pomcna’s Hostilitv To A Growing Ortllodox Jewish Population

32. Poinona is a smali village nestled next to the Checseeote Mountain in a bucolic
section of R.ocl<iand County. Founded in 1967, the Viilagc_, Which is located partly in the town
of Ramapo and partiy in the town ot` Haverstraw, occupies a total of approximately 2.4 square
miles and has an estimated population of 3,235.

33. Over tire past decade, and increasingiy in the last five years, 'Hasidic and other
visibly Orthodox Jews have begun moving into Pornona, rI`heir arrival has been met with
hostility by the Viilag,e government Defendant Yagel was elected a Viilage trustee in 2007 on
an explicit platform of preventing a rabbinicai college from building a seminary with housing for

Ortiiodox rabbinicai students and their families in the Viltage. In the run-up to the election,

 

Case 7:18-oV-10204-VB Dooument 29-6 Filed 02/26/19 Page 9 of 26
Case 7:18»cv-10204 Docusnent 1 fitted ll!OZle Page 9 ct 26

Yagel co~authored a letter to a local newspaper, lanienting the arrival in the Viilage of what he
called “honiogenous i_ndividuais" (i.e., Orthodox Jews), a development that Yagel protested was
not a "natural” progression for the Village. At around the same timc, Yagel was quoted in the
New Yo:'/c Tt‘mes calling the rabbinical college “disgnsti_ng.” Another candidate who ran on tire
same ticket as Yagel, warned in a campaign video that the seminary threatened to change “the
make-up ofthe viiiage."

34. Although they employed code words, such as “homogen_eous individuals” and
“the make-ap of the village,” the harsh reality is that Yagel and his associates simply did not
want to see Orthodox Jews moving to Pornona. dodge Karas reached this conclusion in a lawsuit
challenging local ordinances the Viilage passed to prevent the rabbinicai college from coming to
Poinona, in a decision issued on Deceniber 7, 2017, ,ludge Karas found that in enacting the iaws
the Viiiage was motivated by an iliicit agenda to prevent the growth of Pomona’s Grthodox
J`ewish community Speciiicaily, lodge Karas held: “There is no escaping the fact that . _ .
Det`endants passed the Challenged Laws to thwart the spread of the Oithodox/Hasidic Jewish
community into the Viltage.”

35. Both Defendants Yagei and Ulinan were implicated in lodge Karas’ decision
Yagel was a named defendant in the iawsuit and both Yagel and Ulnian were trial witnesses
lodge Kai'as observed that he did not credit Yagel’s testimony because of his discriminatory
comments Judge Karas similarly held that he “credits very little of Ulrnan’s testimony about
what motivated the adoption of the laws," since “Plaintiffs have proven that their intended
purpose was to thwart the development ofthe- rabbinical college because it Was proposed by

Orthodox/Hasidic Jews.”

 

Case : - _ _ .
7 18 cv 10204 VB Document 29-6 Fl|ed 02/26/19 Page 10 of 26
Cetse ?:18-0\/~10204 Documentl titled ftl/OZIlS Page 10 ot26

36. Atter serving on the board ot trustees for four years, Yegel was elected lviaycr of
Poniona in 201 l. Despite the damning findings by a federal judge, the same individtiais that
expressly vioiated civil rights of Orthodox residents have remained in their respective positions
in Poniona.

37. Over the course of Yagel‘s tenure in oftice, he has treated the growing number of
Orthodox iewish residents with hostility.

38. Consistent With the tone of his original campaign for Viliage Trustee, Yegei has
responded to this demographic deveiopment by using the locai government to target current
Ortiiodoi< Jewish residents for heressment, and taking steps to deter Orthodox Jews from moving
to Pornona »~ including by discouraging current residents from selling property to them

39. At the direction of Yegel end Uimen, the Villege has habitually denied permits
end certificates of occupancy to current J'ewish residents} such as Piaintit`f Roi)ert Klein, and to a
prominent Orthodox iewish developer, Avrohoni l\/lanes, to prevent him from creating new
housing on previously-subdivided property that could attract additional Jewish residents to the
Viliage.

40. Det`endents have also harassed real estate brokers known for selling to Orthodox
clients, by ticketing them for supposedly placing for sale signs too close to the road, although
non»]cwish brokers Were not similarly ticketed In an entail obtained by the littman Rights
Divisiorr, Yagei himself directed the code enforcer to ticket the Orthodox Jewisii brokers

41. Dct`endants have also targeted Jewish owned residences and synagogues for
selective enforcement ot" code violations Code enforcement did not exist et all in Pornona until
Ortliodox Jews began arriving in the Villagc - Ysgel has Wieldcd the power to issue code

violations to harass Jewish residentsl

10

 

Case 7: - _ _ .
18 cv 10204 VB Document 29-6 Fl|eo| 02/26/19 Page 11 Of 26
Case 7218»<;\/-10204 Docuruentl titled 11/02/18 Page 11 ot26

42. Poinona has also used building ordinances as a means of discouraging current
residents from selling their properties to Orthodox Jews. ln rnost municipalities when a title
company or prospective seller inquiries about outstanding violations on a property, there is no
physical inspection, merely a review of records to determine it` there is an outstanding violation

43. As Orthodox lewis began moving into Poniona, Det`endants introduced an onerous
policy ~»~ without passing any authorizing law or ordinance ~ that makes it more difficult to sell
property or to assess whether closing will be possible Under the new policy, internal
inspections of each horne for code violations are required as a matter of course in almost any
property sale, adding another roadblock to selling properties to the Orthodox lewish buyers

44. The message this sends is clean if long term residents have illegal baseinents or
renovations, they are overlooked llowever, as soon as they attempt to sell their property they
will be subjected to an invasive and potentially costly code enforcement process »» a significant
roadblock to efficiently selling a property, and in particular to selling to a group that i\/layor
Yagel has made perfectly clear is disfavored by the local authorities

45. lndeed, entail correspondence uncovered by the l-.lurnan Rights Division shows
that one long-tinie, non-Orthodox resident was given a pass and allowed to continue using her
illegally-renovated basement, so long as she does not “sell the property.” (At the same time,
Plaintift Klein was denied permission to build a basement because it would purportedly be “_iust
like them" to use it as an “illegal apartincnt”.)

46. 'l`he individual acts of discrimination might have seemed unrelated until a whistle»

blower came forward and exposed i)efendants’ intentional discriminatory scheme

ll

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 12 of 26

Case 7:18~€\#-10204 Document 1 Fiied 11/02/18 Page 12 01`26

B. _W_j_iistle~}§iower Noreen Shea Exnoscs A Widesnread “Hidden As;enda Aaainst
.Iewish Residents” of Pomoua

4?. la lurie 2(ll 3, the New Yorit State Division ot`Hurnan Rights issued a report,
following an investigation ofalleged discrimination against Orthodox .l`ewisl.r residents by the
Village government 'l`hc non-public investigation was sparked by a whistleblower complaint
filed by Norecn Shea, a former non~JeWish employee lathe V'illage Cleric’s of`fice, who alleges
that she was terminated because she was unwilling to be complieit in “an ongoing hidden agenda
against [] Jewisb residents" of Poin_onai Ms. Sirea’s revelations »»~ and other evidence uncovered
by the l~luman Rights investigator - paints a disturbing picture of a local government targeting a
segment of its residents for mistreatment on the basis for their religious identity

48. '.l`he revelations nom the tiernan Rigbts Report (including documents obtained by
the investigator), as Well as witnesses that have come forward as a resnlt, are summarized below.

49. “`Us vs. Thern” Cultnre. lvls. Shea described an “Us vs. ’l`hcm” culture
cultivated by Mayor Yagei in the Village offices with respect to Ortltodox lewish residents
According to lvls. Shea, Mayor Yagel routinely refers to Orthodox }ews with contempt as
“'l`hern” or “Those People.”

50. In one instance, he belated a longstanding resident who had sold her home
through a broker known for working with Orthodox iews, demanding to know Wliether she bad
sold the property to one of “'fhem.” At the same time, according to entails obtained by the
investigator, Yagel went out of his wayte help a potential resident (with. a non~.lewish sounding
sunranre) locate an acceptable rental property

51. in another troubling incident, i\dayor Yagcl suggested that pork rinds be placed on

the public counter oftlie Clerl<’s office to deter Orthodox lewis who come in the office seeking

nranicipal services

12

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 13 of 26

Case ?:18»0\!~10204 Documentl Fi|eci 11/()2/18 image 1301‘26

52. .Mayor Yagel chastised Ms. Shea for being pleasant to a prominent lewish
developer, Avrohom Manes, Who is also a Village resident and instructed her that site shoui<i
have “very iittie conversation with ‘a‘hcse types ’”

53. Mayoi' Yagel criticized Ms. Siiea for responding too quickly to FOIL requests
from Orthociox lewish residents, instructing her that they should be made to wait until tile last
day of the deadline even Wiien records were readily ayai}able - although Yagel toid her to
provide records immediater to a non~Jewisit man Who came to tire office

54‘ Tiie open hostility to Orthodox iews was not limited to Mayor Yagel. Building
lnspector l.ouis Zurnmo admitted to the Human Rights I)ivisiou that ne openly inocked
Orthociox .iews complaining about the denial of municipal services through iackie Meson-style
“irnpcrsonetions” of Orthociox iewish residents “carrying on.”

55. Because she did not want to participate in the unequal treatment of the Village’s
Ortliociox lewish residents, the Mayor referred to Ms. Shea as a “ch Lover.” A noii»iewish
Viilage ’i`rustee, lan Banks continued to the Human Rights Division investigator that, prior to
her termination, Ms` Shea had reported the use ofthe terms “.Iew Lover" (to refer to her) and
“Those People” (to refer to Orthociox .lews).

56. Zouine and Construction Permit Issues. The Humsn Rigiits Report reveals that
the Viiiage abused its authority by withholding certificates of occupancy and construction
permits as part of a broader effort to discriminate against Oithodox Jewish residents

57. The Hurnan Rigiits Division investigator reports testimony that other Ortliodox
jewish residents including Plaintif'i` Klein, faced arbitrary and unjustified delays in the issuance
oi`bsiiding pennits and certificates of occupancy » a fact attested to not only by ivls‘ Shea but

also by a ncn»]ewish village trustee, ierr Banl<s.

13

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 14 of 26
Caee 7118~0\1-10204 Docnment l titled 11!02/18 Page 14 of 26

58. lvts. Shea described how Zuinrno refused to issue a permit requested by an
Orthodox lewish family to accommodate the needs of two severely disabled children. Upcn
information and belief, before this resident moved to the `Villag,e, Ztnnnio had informally
approved the changes he planned to make Howcver, Zurnmo refused to issue the necessary
permit, and was overheard by Ms. Shea saying, “niaybc he should stop having children”. in
another incident, Znnnno advised the ‘Vil`lagc zoning board not to allow Plaintifi" Robert Klein to
renovate his basement because it would be “jnst like theni” to then use the basement as an illegal
apartment

59. Ulrnan informed a village resident that she resigned t`roin representing the Villagc
zoning board because it was discriminating against Orthodox lewish residents Upon
information and beliet`, this was after l\/ls. 'Uhnan learned that counsel for Plaintiffs was
conducting an investigation regarding discrimination in the Viilage and that residents of the
Village had obtained the files of the Division of l~luman Rights investigation

60. Code En{'orcement and Selcctive Ticketinfn The littman Rights Report also
reflects evidence that Defendants improperly “tatgeted the iewish community for disparate
treatinen"’ through “selective ticketing of Jewish residences” and synagognes. Plainti‘l`i` Klein
received a ticket for a garbage/recycling violation at 4:25 am on the Sabbath, which was part of a
pre~dawn ticketing blitz, ordered by Mayor Yagel, targeting Jewish residents

61. The Village at the time did not have a dedicated code enforcer. Yagei directed
Builcling inspector Zumrno to target the lewish community referring to the overnight

enforcement as “shul patrols”.

14

 

Ca : - - _ .
Se 7 18 cv 10204 VB Document 29-6 Fl|ed 02/26/19 Page 15 of 26
Case 7;18-{:\/~102()4 Doeument l titled 3.3.!02!18 Page 15 ct 26

62. Upon information and belief, Yagel assumed that since Orthodox Jews do not
drive ritter sunset on Fridays, there would be lewisli cars parked overnight in violation of the
overnight parking ordinances in Pomona.

63. Upon information and beliei°, based on Znnnno’s discussions with residents at the
tinie, the only cars violating the parking ordinance belonged to Village officials and their friends
Undeterred, Zunnno then issued garbage violations to a number of lewish residents living next to
shuls (synagogues), including Plaintitt` Robert Klei_n, Upon information and bciief, Pomona has
not engaged in any overnight enforcement activities in general or against other groups

64. Mayor Yagel has also directed Village personnel to call the police to complain
about Jewish residents ivall<ing horne from synagogue on the Sabbath » falsely claiming that
these residents walking on the side of the street is somehow blocking traffic

65. Plaintit`fs have also been subjected to discriminatory ticketing for minor and often
odd alleged code violations - relating to issues such as dog waste (witliout owning a dog); leaf
disposal tickets (wit`h far worse violators on the same block Who were not ticketed at all); and a
ticket for a small pool purchased at Toys ‘R’ Us.

66, Upon information and beliet", two former Viliage employees (Zninnto’s
predecessor and a separate code enforcer) resigned their positions because they were unwilling to
heed Yagel’s directives to selectively target members of the Orthodox Jewish community
C. `i’laintii`fs Fall Victim to Defendants’ “Hidden Agenda Atrainst Jewisii Residents”

6'7. Each ot` the Piaintit`fs has fallen victim to the discriminatory agenda against
Otthodox levvish residents revealed in the tiernan flights Report. As detailed below, they have
been treated with hostility and ill-vviil by a village government that is meant to serve the interests

of all residents of Poniona.

15

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 16 of 26
Case 7118~cv-10204 Doctanentl titled 11/02/18 Page 1.601‘26

l. Samue} Indig

68. Saniuei .Indig is an Orthodox lewish resident of Pornona. in 2015, he purchased a
house on a property With a steeply-sloped yard, intending to do grading work to create a nseable
backyard space This was a necessary improvement to make the property iivabie for Mr. Indig’s
family, which includes young ebildren, ranging in age from one to eleven

69. Non-Jewish neighbors have told Mr. Indig that, in their e)q:)erience3 thc Village
Building department and Building Inspector anmo have been reasonable and acc<_nninodatingl
However, like many other Orthodox Jewish residents ofPomona, Mr. Indig’s experience has
been completely different Zummc - directed and assisted by Yagei, Harris, and Ulman ~ has
conspired to prevent Mr. lndig from making necessary improvements to his property, severely
curtailing his fainily’s use and enjoyment of their iiorne.

'?0. ivir. lnciig obtained a pennit prior to beginning any work. ln a by-now familiar
pattern, Bniiding Inspector Zumrno initially approved a slope grading plan prepared by Mr.
Lndig’s engineer and issued a permit for the project in his backyard Howevcr, as soon as the
work commenced, Dei`endants set out to thwart it.

'fi. 'l`he grading work contemplated by the approved plan required the use of a tractor.
Given the steep slope, it Was necessary to create a dirt path to enable the tractor to reach the
bottom of the liiil. T his was an obvious component of the project Tiie only other alternative
Wonid have been to use an enormous crane to hoist the tractor up and down the incline m an
unnecessarily dangerous and complicated process

72. Ztinnno, acting with the direction and assistance of Yagei, Hai‘ris and Ulrnan,
seized on the temporary dirt path as an excuse to interfere with the grading project Zunnno

issued a stop work order, claiming faisely that the path constituted a “road,” Which required a

16

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 17 of 26

Case 7118~€\/~10204 Documentl titled 13.!02118 Pagc 17<)1‘26

separate complex approvai process This was a clear pretext, as the project was aiready
approved with a perinit, and Zumino had not-requested any additional submissions i\_/loreover,
upon information and belief, based on how commonly this type of grading work is performed in
Pomona, no other residents had been required to use a crane to raise and lower a tractor up and
down a hiil_, nor have other residents been required to create a formal “roar " in order to use a
tractor on the residents’ own property

'?3. Mr. lndig appealed the stop work order to the Viiiage zoning board By law, the
stop work order was automatically stayed during the pendency of the appeai, showing the project
to proceed l"lowever, Defendants intimidated the workers who were performing the grading
project by seeking to have Rocidand Connty revoke their iicenses, even though they were legaliy
performing the woric.

74. Mr. lndig’s engineer ultimately refused to continue working on the project, telling
l\/ir. Indig, that Pomona’s building department was making demands that he had never before seen
in years of working on similar projects in the area.

75. Mr. lndig is now left with a dangerously steep incline on his property, making it
impossible for his i`arnily, including his young children, to use the yard, and creating a risk of
mud slides. "l`o add insult to injury, Defendants have not permitted Mr, lndig to do any
landscaping work on the property As a resuit, the incline is grown»in with wiid gi'ass, creating a
breeding ground for mesquitos and ticks.

76. in short, as part of their agenda against Jewish residents in Pomona, Det`endants
have done everything in their power to make Mr. lndig’s property nninliabitable and to prevent

him from integrating into the community

17

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 18 of 26
Case ?:18-<;\'»10204 Documentl Filed 3.1/02118 Page 18 ot26

2. i\'ielr Kahaua

 

77. Meir Kahana is a Hasidic Jewish resident ot` Poniona who has been targeted by
the Village with discriminatory ticketing Mr. Kahana. received a ticket for a small pool
(purchased at Toys ‘R.’ Us) that was temporarily on his property

78. Mr. Kahana also received a “wa_niing” regarding an alleged dog waste violation »-
although he has no dog.

79. Plaintift` Klein saw a text message from Deputy l\/layor tiatris to Zumnio
demanding that Mr. ltahana receive not just one, but multiple violationsl There was no reason
for the Deputy Mayor to be involved in the process of issuing code violations, and, indeed, no
legitimate reason for targeting lvlr. i<'.ahana at all. The motivation was clearly to harass him
because he is an Orthodox Jewish resident

3. Robert Klein

 

80. Robcrt Klein is an Orthodox Jewish resident ot`Pornona, and since 2017, a
member of the Village Board of Ftrustees Doring the election, Det`endant Yagcl told Mr. Klein
that he should not be running for the Board. And after i\/li: Kleiu was elected, Yagel threatened
him to “watch your back” because “people are watching yoo.”

Sl. Det`endants have made good on Yagel’s threats: Mr. Klein has been a target of a
deliberate campaign ot" harassment that has prevented him from completing necessary
renovations to his horne for more than two years

82. in 2016, i\/lr. 'Klein embarked on a project to lift and expand his home. tie
submitted a set of plans to the Village building office and was initially sent to tire zoning board
During the board tneeting, Mr. Zurnmo claimed that the project would require installation of tire

sprinklers because the house would be deemed to have three full floors (including the baseinent).

18

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 19 of 26

Cose 7118-¢:\/~10204 Doctiment 1 I:lied 11!02/18 Page 19 of 26

During the same meeting l\/ir. Zummo made an explicitly anti-Jewisii comment, advising tire
board that Mr` Klein should not be permitted to construct a basement because it would be “_iust
like them” - clearly referring to Orthodox Jews ~ to build an illegal basement apartment

33. 'l`he board ultimately advised Mr. Klein’s architect to submit new plans He did
so, and after six months ot`deiays, and with persistent foilow up by Mr. Klein, a permit Was
finally issued in December 2016. Becassc it was then the middle of winter, the project was put
on hold until the springl in Marcii »- a foil mouth before the work was scheduled to conmrence -
Mr. Klein submitted some alterations to the plans to the Village.

84. 011 April 24, 20 l’?, phase one ot` the project began -~ the house was lifted and
placed on temporary supports, which were to be removed on July 5, with the house then resting
on a permanent foundation Defendants engaged in a deliberate Campaigii of harassment to
prevent the project from ever being completed

85. 011 Friday, lone 30, 2017, Mr. Zummo issued a stop work order. Tiiere was no
basis for the order, since ali that had been done was the lifting of the liouse, pursuant to the
approved plans Mr. Klein subsequently saw a text message that Dcferidant Yagei sent to
Bt:ilding lnspector Zummo directing him to “give Kiein a SWO by 3 pm or you are tired.”

86. Zsmmo directed Mr. Klein to resubmit the arch.itect’s revised plans ~ which had
already been submitted in March. Again, he complied

87. ln August, 2017, Zummo` did two inspections of the foiindation, and approved the
work. However, in October, in the middle of the Suld<ot holiday, and in full view of neighbors
who had gathered to pray at the synagogue across the street, Zu.mmo posted another stop work

order on Mr. Klein’s property The timing of this second stop work order is questionable as no

19

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 20 of 26

Case 7:11.8»cv~1020»<t Document 1 Flied 11102/13 Page 20 of 26

work had been done for several weeks - and no work was going to be done during the Sul<i<ot
holiday in any event

88. At`tcr the holiday, Mr. Kiein spoke with Det`endant Uhnan who arranged a
meeting with Building inspector anmo. During this meeting, Zunnno again raised the issue of
tire sprinklers as a pretext for the stop worl< order in response, Mr. Klein agreed to submit a
new plan on condition that it would be reviewed promptly so that work could begin before the
winter set in. ”.l"`ne new plans were submitted on Noveinber 20. But the Village refused to take
any action

89. Although there was no official response1 Mr. Klein‘s engineer was copied ~»
apparently inadvertently ~ on an internal memorandum from the Viiia ge engineer, which stated
that the plans complied with the code and other applicable regulations and could be approved
but suggested that plans could nevertheless be rejected on the pretext that they lacked
unspecified “details.” This internal memo reveals that the Village was searching for excuses to
deny the permit and prevent Mr. Klein from completing the work on his horne

90. Mr. Klein continued to wait for months for a response from the Village building
department, but heard nothing With the onset of wlnter, the house, which was not inhabitable,
began to suffer damage due to exposure to the clements l\/lr. Klein then decided unlilateraiiy to
revise the plans in an effort to respond to the November 28, 201? memo Atier receiving no
response from the Village despite numerous inquiries, he submitted those revised plans in April
2018, Again, the Village simply refused to take any action, leaving .l\/lr. Klein in limbo and
without a home for his family.

9 t. Bailding lnspector Ztnnmo subsequently revealed that the failure to acton l\/lr.

Klein’s application was part of a deliberate strategy to deny him due process A neighbor from

20

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 21 of 26

Case ?':18~cv~10204 Docuinent 1 Filetl 11102/18 image 21 of 26

the Village who attempted to intervene on lvlr. Klein’s behalf overheard Zunnno telling
Dei"endant Ullnan that “nothing will happen if l don’t respond [to Mr. Klein’s plans}” and “il` l
don`t respond he has no way to appeal because there is nothing to appeal.” ln other words, by
refusing to act, Defendants could deny Kiein the ability to build a home in the Villago and could
effectively render their conduct unreviewable

92. Defendants’ discriminatory intent is nirther demonstrated by the fact that non»
lewish residents were permitted to move forward with even more ambitious construction and
renovation projects with no pretextual delays For exaniple, through a FOIL request, lvlr. Klein
obtained building department files for the home of a non~lewish resident, Peter Obe, who,
between 2013 and 20l7, built a wood frame horne with four stories ~¢ and no sprinkler system
Yet he was permitted to move forward with no stop work orders or other delays

93, l\iot coincidentally1 as part ot`Defendants’ deliberate scheme to curtail the growth
of the lewile connnunity, when Mr. Obe eventually sold his horne to a Jewish fainily,
Defendants required these new residents to incur significant expense by claiming and enforcing
alleged code violations

94. Mr. Klein has also been the victim of discriminatory ticketing for alleged code
violations As noted a`bove, he is one ofthe Jewish residents who received a garbage ticket in
one of the pre-dawn “shul patrols” ordered by Mayor Yagel. lvir. .Klein also received a ticket for
an alleged failure to properly dispose of leaves, even though there were far worse violators on
the same biocl<, who were not lewile and did not receive any ticket

95. l\/lr. Klein has also been treated as a second¢class member of board of trustees
based on his religion Yagel has refused to give him a key to the Viliage office that other

trustees have and has denied him access to records necessary to perform his duties Yagel has

21

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 22 of 26

Case 7118-:;\/~10294 Documentl Fited 11/02/18 Pec_:;e 22 ot26

also made explicitly anti»JeWish continents, including in one instance suggesting that a board
meeting should be held on the Siikkot holidey, so that Mr. Kiein Wonld not be able to attend in
other instances, Mr. Klein observed that after officially adjourning meetings, the other board
members would wait for Mr. Kicin to leave and then would continue conducting Viilage
business without hint

96. Numerous other Orthodox lewish residents have faced simiiar discrimination but
have been reluctant to come forward for fear of retribution

97. Defendants’ orchestrated a campaign of harassment and exclusion against
Oi'thociox Jewish residents must be put to an end Piaintiffs ask for nothing more titan to be

allowed to live in Pomona in peace and free from illicit discrimination based on their reiigion.

FlRST CLAIM FOR RELIEF
(Violations of the Eqnai Proteetion Clause
Unitecl States Constitution, Fourteenth Amenclment
42 U.S.C. § 1983)

98. Plaintiffs repeat end readings each of the foregoing allegations as if i”niiy set forth
at length herein

99` Defendants’ actions deprived and continue to deprive all Plaintiffs of their right to
eq_nai protection of the lews, as secured by the Fonrteenth Amendrnent to the United States
Constitntion by discriminating against and targeting Plaintiffs for disfavor in, among other
tliings, the application of local zoning laws, and the enforcement of alleged code violations

ii}O. Defendants’ contemporaneous actions end statements show that Dcfcndants
mistreatment of Piaintit`fs is motivated by discriminatory animus against Ortliodox }ews.

i€)i. 'i"he Piaintii`i`s have suffered and continue to suffer damages caused by

Detendants` violations of their constitutional rights

22

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 23 of 26

Case 7:18~<:\/'10204 Docurnent 1 titled 11.1!02/18 Page 23 ot 26

till Defendants are entitled to damages in an amount to be detennined at trial, as well
as injunctive relief to prevent further violations of their constitntionai rights, including without
limitation an order appointing an independent third party to oversee code inspections and permit

applications
SEC()ND CLAIM FOR RELIEF
(Vioiations of the Free Exercise Clause
United States Constitutien, First Amendmcnt
42 U.S.C. § 1983)

103. Plaintit`fs repeat and real_icge each of the foregoing allegations as if fully set forth
at length herein

104. By targeting Plainti_t`fs for mistreatment and disfavor because of their religious
identity as Orthodox lews, Det`endants have improperly deprived Plaintiffs of their right to free
exercise of religion, as secured by the First Ainendment to the United States Constitution and
made applicable to the States by the Fourtcentli Arnendment.

105. The Plaintift`s have suffered and continue to suffer damages caused by
Defendants’ violations of their constitutional rights

l06. Defendants are entitled to damages in an amount to be determined at triai, as well
as injunctive relief to prevent further violations of their constitutional rights, including without
limitation an order appointing an independent third party to oversee code inspections and permit
applications

THIRI) CLAIM FOR RELI'EF

(Violatiens of the Fair Housing Act
42 U.S.C. §§ 3604(a), 3604(1)} and 3617)

107. Piaintift"s repeat and reallege each cf the foregoing allegations as if fully set forth

at length herein

23

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 24 of 26

Case 7:18-0\/-10204 Doctanent l titled 11102/18 Page 2d of 26

lOS. Tiirough tire conduct described herein, including unjustified delays and outright
refusal to provide building permits to Plaintift“s, and selective ticketing for alleged code
violations, on the basis of Piaintit`t`s’ rciigion, Defendants have discriminated against Piaintiffs by
making housing “unavaiiable” vvitllin the Viliage of Pornona, and have subjected Plaintii`fs to
discrimination “in the provision of services or facilities in connection therewith” on the basis of
religion in violation 0f42 U.S.C. § 3604(a) and §3605(b).

199. Defendants’ conduct has also “interfere[d] with l’laintiffs’ “exercise or
enjoyment" ol" rights protected by 42 `U.S.C. §§ 3604(a) and 3604{b) in violation of42 U.S-C.

§ 36`1'7.

l l(}. Plaiotiffs are aggrieved persons as that tenn is defined in the Fair Honsing Act,
42 U.S.C. § 3602(i), and they have suffered harm, damage and injury as a result of Det`endants’
conduct

ll l. Tlie Plaintiffs have suffered and continue to suffer damages caused by
Defendants’ violation ot` their rights under the F air Housing Act.

ill Det`endants are entitled to damages in an amount to be determined at triai, as well
as injunctive relief to prevent further violations of their rights, including Withoot iimitation an
order appointing an independent third party to oversee code inspections and permit applications

FOURTH CbAI`M FOR RELIEF

(Vioiations of New York S'tate Constitutlon
Article 1, §§ 3 and il)

l l3. Plaintiffs repeat and reallege each of the foregoing allegations as if fully set forth

at length herein

l l4. 'i`he Defendants, by their acts, have acted under color of law and have conspired

and continue to conspire, in breach of the rights of all Piaintit`fs tinder the Ne\v York State

24

 

Case 7:18-cV-10204-VB Document 29-6 Filed 02/26/19 Page 25 of 26

Case 7:18-€.\/-10204 Document 1 Fited llfOZi'lB Page 25 ot 26

Constitution, viz, Articie .l, § 3 (f`reedoin ofworship; religious liberty) and Ai'ticie 1 § li (equai
protection of iaws; discrimination in civil rights prohibited).

1 15. The Piaintiffs have Suffered and continue to suffer damages caused by
Defenciants’ violations of their constitutional rights.

116. Dei`enda.ois are entitled to damages in an amount to be determined at trial, as weii
as injunctive relief to prevent further violations of their constitutionai rights, including without
limitation an order appointing an independent third party to oversee code inspections and pcnnit

applicationsl

FIFTH CLAIM FOR REL.IEF
(Vioiations of Sectien 40-c of the New York Civil flights Law)

l 17. Pinintift`s repeat and i'eailege each of the foregoing allegations as i'i` fully set forth

at iength herein

liSi Tiie Defenciants, by their acts, have conspired under color of law and continue to
conspire to abridge the rights of ali Piaintiffs under Section 40~0(1) and (2) of the New Yoi'k
Civii Rights an to be free front discrimination on the basis of their reiigion.

i19. The Piaintiffs shell duty serve notice of this claim on the Attomey General of the

State of New Yoz'k, pursuant to Civil Rights Law § 4U~d.

WHEREFORE, Plaintiffs respectfuity requests that the Court enter judgment in their

favor and against Det`endants as follows;

(l) Awat‘ding Piaintit`t`s compensatory, consequential and punitive damages in an

amount to be determined at triai;

(2) Enjoining Defen<ients from discriminating against Piaintiffs on the basis of their

reiigion;

25

 

Case 7:18-cV-1O2O4-VB Document 29-6 Filed 02/26/19 Page 26 of 26

Case 7:18-€\1-10204 Doounientl Fiied l;tf{)?_‘/l$ Page 26 of 26

applications

(3) Appointing an independent third party to oversee code inspections and permit

(4) Awarding Pinintiffs their reasonable attorneys’ fees and costs; and

{5) Granting such other and further relief to Plairitii`fs as the Couit deems just and

proper.

Dated; Novemi:ier 2, 2018
New Yori<, N`ew York

26

Respectfu!iy submitted,
SCHLAM STONE & DOLAN LL_P

now dell

Bradley J. Nzisli

26 Broadway

New Yoi‘k, New York 10004
Teleplione No.: (212) 344-5490
an No.: (212) 344»'7677
bnash@sciiiamstone.coni

 

Altorzzey.s'for Plciinti_`jjis' Samuel Iiidig, Meir
Kr,ihamz and Roi)er£ Kfeiii

 

